Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
PRELIMINARY AMENDMENT  
1.    	PRELIMINARY AMENDMENT filed on 2/12/2021 noted by the examiner, claims 2-21 are pending.
Information Disclosure Statement 
2.	Numerous references listed in the Information Disclosure Statement filed on this case have been considered by the examiner (see attached PTO-1449 or PTO/SB/08A and 08B forms). 
Kindly reminded the applicant that consideration by the examiner of the information submitted in an IDS means nothing more than considering the documents in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search (MPEP 609, 37 CFR 1.98)

	The numerous  IDS submitted contain this case appears lengthy and complex. The examiner has considered the references to the extent reasonably expected during normal examination time. (If applicant considers there is a particular reference or teaching particularly relevant to the claimed invention it is requested from the applicant to provide a statement indicating such relevance and a clear identification of such reference). 
Consideration by the examiner of the information submitted in an IDS means nothing more than considering the documents in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search. (see MPEP 609)

"voluminous references" submitted by the applicant. In this case just over 75 references were submitted may not comply with Applicant's duty of disclosure
[T]he cloaking of a clearly relevant reference by inclusion in a long list of citations may not comply with the Applicant's duty of disclosure. Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948 (S.D. Fla. 1972). . . . accord with dicta from Molins PLC v. Textron, Inc., 48 F.3d 1172 (Fed. Cir. 1995), stating that forcing the Examiner to find "a needle in a haystack" is "probative of bad faith." Id. [The Molins] case presented a situation where the disclosure was in excess of 700 pages and contained more than fifty references. 
In Golden Valley Microwave Foods Inc. v. Weayer Popcorn Co. Inc., the court held the patent-in-suit unenforceable due to inequitable conduct where the patentee submitted a material reference “in a series of disclosures of less relevant prior art references, so that the examiner would be likely to ignore the entire list and permit the application to issue.” 837 F. Supp. 1444, 1477 (N.D. Ind. 1992). failed to highlight to the examiner that one of the two “buried” patents disclosed a particularly relevant embodiment that covered the same subject matter as a pending claim. Id. at 1457, 1477. 
Similarly, in Penn Yan Boats Inc. v. Sea Lark Boats Inc., the patentee submitted to the USPTO a material reference as one of 13 references that were allegedly discovered in a pre-examination search. 359 F. Supp. 948, 964 (D.C. Fla. 1972), aff’d without op., 479 F.2d 1328 (5th Cir.1973), cert. denied, 414 U.S. 874 (1973). The court found such representation to be false because the material reference did not issue until more than a year after the prosecution started and, therefore, could not have been discovered in a pre-examination search. Id. The court subsequently held the patent unenforceable because “the purpose of this misrepresentation was to bury [that reference] in a long list of allegedly old prior art patents in the hope that the patent examiner ... would ignore the list and permit the [patent-in-suit] to issue.” Id. at 965. 

Best to avoid perception of concealment of information (IDS submitted to the office) that the Examiner could not have discovered on his own (Nevro Corp. v. Boston Scientific Corp. (N.D. Cal. 2017))
Applicant is reminded of section 2004, paragraph 13, of the MPEP.
It is desirable to avoid the submission of long lists of documents if it can be avoided.  Eliminate clearly irrelevant and marginally pertinent cumulative information. If a long list is submitted, highlight those documents which have been specifically brought to applicant’s attention and/or are known to be of most significance.  See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), aff ’d, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert. denied, 414 U.S. 874 (1974).  But cf. Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQ2d 1823 (Fed. Cir. 1995).  

Applicant(s)  inundated the Examiner with a large volume of prior art that is not material and may obscure a single reference that is material and thus may be effective as improper as withholding a material reference.  Ex Parte Morning Surf Corp., 230 USPQ 446, and Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972).

“Significantly, an applicant’s duty of disclosure of material and information is not satisfied by presenting a patent examiner with “a mountain of largely irrelevant [material] from which he is presumed  to have been able, with his expertise and with adequate time, to have found the critical [material].  It ignores the real world conditions under which examiners work.”  Rohm & Haas Co. v. Crystal Chemical Co.  722 F.2d 1556, 1573 [220 USPQ 289],  (Fed.Cir., 1983)
(The following is an excerpt from MPEP 609:
“Although a concise explanation of the relevance of the information is not required for English language information, applicants are encouraged to provide a concise explanation of why the English-language information is being submitted and how it is understood to be relevant.  Concise explanations (especially those which point out the relevant  pages and lines) are helpful to the Office, particularly where documents are lengthy and complex and applicant is aware of a section that is highly relevant to patentability or where a large number of documents are submitted and applicant is aware that one or more are highly relevant to patentability.” (MPEP 609))
Reminds the applicant that "patent fraud," officially known as inequitable
conduct, may be claimed by an infringer. The infringer may rely on the
fact that certain references appear to be 'buried' among other, less relevant
references in an IDS in order to obtain a judgment that the patent is
unenforceable due to equitable concerns, despite not being invalid. In
one such case, Haney v. Timesavers, Inc., one defense raised against the
claim of infringement was the allegation that the plaintiffs had 'buried'
the relevant references amongst a group of ninety-one other, mostly far
less relevant references.

One possible option to avoid an assertion of "burying" a reference might be to point out in a letter to the Examiner particularly pertinent references or references which should be reviewed first or which relate to particular claims. The M.P.E.P. suggests highlighting particularly significant references submitted in a long list of references (MPEP section 2004, paragraph 13). 


Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 2, 18, 3, 20 and 17 is/are rejected under pre-AIA  35 U.S.C. 102 (b) as being anticipated by  Mault ( US 20030208133 A1, publication Date: Nov. 6, 2003).

Regarding claim 2:
Mault describes an apparatus comprising: a housing configured to be affixed to a user (fig. 9A); one or more sensors located within the housing and configured to generate sensor data associated with physical activity of the user when the housing is affixed to the user (0102, walking, swimming); a memory (0029, computer); and processing circuitry, coupled with the one or more sensors and the memory (0029, computer can transfer data to any memory card), configured to: 
(a) determine, based at least on the sensor data generated by the one or more sensors, that the user is swimming (0102, 0111, swimming), 
(b) receive the data generated by the one or more sensors and associated with the physical activity of the user (0102, 0111, swimming),
(c) store, on the memory, sensor data generated based on the data generated by the one or more sensors and associated with physical activity by the user (0029, store by computer),

(d) determine, based at least in part on the determination of (a) that the user is swimming and on the sensor data (0102, 0111, swimming), one or more of: a calorie burn associated with swimming by the user (0116, calorimeter 472, calorie management software) and one or more swimming metrics of the user
( 0102, 0111, swimming, 0116, metabolism and activity, high levels of activity ), and (e) cause information associated with the determination of (d) to be presented to the user (0039, display, abstract, to user).
Regarding claim 18:
Mault describes a method comprising: (a) determining, based at least on sensor data generated by one or more sensors, that a user is swimming (0102, walking, swimming); (b) receiving, from one or more sensors located within a housing configured to be affixed to a user, data associated with physical activity of the user when the housing is affixed to the user (fig. 9A);
(c) storing, on a memory, sensor data generated based on the data generated by the one or more sensors and associated with physical activity by the user (0029, store by computer);
(d) determining, based at least in part on the determination of (a) that the user is swimming and on the sensor data generated by the one or more sensors, one or more of: a calorie burn associated with swimming by the user and one or more swimming metrics of the user (0116, calorimeter 472, calorie management software, 0102, 0111, swimming, 0116, metabolism and activity, high levels of activity ); and 
(e) causing information associated with the determination of (d) to be presented to the user (0039, display, abstract, to user).

Regarding claim 3, 20, Mault further describes wherein: the determination of (d) is of the calorie burn associated with swimming by the user, and the determination of the calorie burn associated with swimming by the user is further based (0102, walking, swimming , 0116, calorimeter 472, calorie management software, 0102), at least in part, on a swimming speed of the user and a duration of a time period during which the user was swimming at that speed (0102, The activity point expenditure can be adjusted according to speed, number of repetitions, exercise intensity, distance, or other appropriate activity level parameter).
Regarding claim 17, Mault further describes the one or more sensors include a mode sensor (0102, different type of sensor, speed, intensity, distance), and the determination of (a) is based on sensor data generated by the mode sensor (0102, The activity point expenditure can be adjusted according to speed, number of repetitions, exercise intensity, distance, or other appropriate activity level parameter).

Claim Objections

4.	Claims 5, 5-14, 15, 16, 19-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitation of the base claim and any intervening claims. 

The following is an examiner’s statement of reasons for allowance: prior art fail to teach:
Regarding claim 4, wherein the swimming speed of the user is determined based, at least in part, on a length of a pool and a time taken by the user to travel the length of the pool.

Regarding claim 5, a Swimming speed of the user is determined based, at least in part, on a stroke count of the user, and

the stroke count of the user is determined based, at least in part, on sensor data generated by the one or more sensors.
Claims 6-7 are objected due to their dependency on claim 5.

Regarding claim 8, the determination of (d) is of the one or more swimming metrics of the user, and the one or more swimming metrics of the user include one or more of: the calorie burn associated with swimming by the user, a number of swim strokes, a number of leg kicks, a number of strokes per lap, a lap time, a swim pace, a distance traveled, a swimming speed, a number of laps, a lap time, a drift time, a turnaround time, a stroke type, a heart rate, heart rate variability, an activity intensity, one or more heart rate zones, a time between strokes, a variance of stroke time, a mean stroke time, a depth underwater, and a lap count.
Claims 10-14 are objected due to their dependency on claim 8.

Regarding claim 15, wherein the information associated with the determination of (d) to be presented to the user in (e) includes one or more of: a calorie burn of the user associated with swimming by the user, a number of swim strokes, a number of leg kicks, a number of strokes per lap, a lap time, a swim pace, a distance traveled, a speed, a number of laps, a lap time, a drift time, a turnaround time, a stroke type, a heart rate, heart rate variability, an activity intensity, one or more heart rate zones, a time between strokes, a variance of stroke time, a mean stroke time, a depth underwater, and a lap count.

Claims 16, wherein: the determination of (a) is based on one or more of: input by the user and the sensor data generated by the one or more sensors that include a motion sensor and an altitude sensor.

Regarding claim 19, the determination of (a) is based on one or more of: input by the user and the sensor data generated by the one or more sensors, the one or more sensors include a motion sensor and an altitude sensor, and the determination of (a) is based on sensor data generated by the one or more sensors.

Regarding claim 21, the determining of (f) includes a stroke type of the user, and
the one or more sensors include a motion sensor and an altitude sensor, and 
the determining of the stroke type of the user is based, at least in part, on sensor data generated by the altitude sensor.

 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 2-21 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-20 of a related Application No. 15/720,634 now US Patent 10,856,744, claims 1-22 of a related Application No. 14/603,220 now US Patent 9,629,558, claims 1-29 of a related Application No. 14/448,879 now US Patent 9,113,823, claims 1-29 of a related Application No. 14/074,527 now US Patent 8,868,377, claims 1-28 of a related Application No. 13/913,744 now US Patent 8,583,402. Although the conflicting claims are not identical, they are not patentably distinct from each other because the limitations of the claims in the current application are encompassed in the previous application. The latter pending application encompasses the same process as the pending application and is a slightly different version of the previous application because of an words manipulation in the claims.

Claim 2 (17/247,150, current claim)
Claim 1 (Application No. 15/720,634 now US Patent 10,856,744)
2. (New) An apparatus comprising:

a housing configured to be affixed to a user;

one or more sensors located within the housing and configured to generate sensor data associated with physical activity of the user when the housing is affixed to the user;

a memory; and

processing circuitry, coupled with the one or more sensors and the memory, configured to:

(a) determine, based at least on the sensor data generated by the one or more sensors, that the user is swimming,

(b) receive the data generated by the one or more sensors and associated with the physical activity of the user,

(c) store, on the memory, sensor data generated based on the data generated by the one or more sensors and associated with physical activity by the user,

(d) determine, based at least in part on the determination of (a) that the user is swimming and on the sensor data, one or more of: a calorie burn associated with swimming by the user and one or more swimming metrics of the user, and

(e) cause information associated with the determination of (d) to be presented to the user.

1. An apparatus comprising: a housing configured to be affixed to a user; one or more sensors located within the housing and configured to generate data associated with physical activity of the user when the housing is affixed to the user, wherein the one or more sensors include a motion sensor and an altitude sensor that is not an accelerometer; a memory; and processing circuitry, coupled with the one or more sensors and the memory, configured to: (a) determine, based at least on the sensor data generated by the one or more sensors, which user activity out of a plurality of user activities the user is engaged in, wherein the plurality of user activities includes walking and swimming, (b) receive the data generated by the one or more sensors and associated with the physical activity of the user, (c) store, on the memory, sensor data generated based on the data generated by the one or more sensors and associated with physical activity by the user, (d) determine, based at least on the sensor data generated by the one or more sensors, that the user is swimming, (e) select, based at least on the determination in (d) that the user is swimming, one or more algorithms for determining swimming-related metrics out of a plurality of algorithms, wherein the plurality of algorithms includes one or more algorithms for determining walking-related metrics and swimming-related metrics, (f) determine, based at least in part on the determination of (d), the selection in (e), and on the sensor data, one or more swimming metrics of the user that include one or more of: a calorie burn associated with swimming by the user, a number of swim strokes, a number of leg kicks, a number of strokes per lap, a lap time, a swim pace, a distance traveled, a swimming speed, a number of laps, a lap time, a drift time, a turnaround time, a stroke type, a heart rate, heart rate variability, an activity intensity, one or more heart rate zones, a time between strokes, a variance of stroke time, a mean stroke time, a depth underwater, and a lap count, and (g) cause information associated with the determination of (f) to be presented to the user.


Claim 18 (17/247,150, current claim)
Claim 17 (Application No. 15/720,634 now US Patent 10,856,744)
18. (New) A method comprising:

(a) determining, based at least on sensor data generated by one or more sensors, that a user is swimming;

(b) receiving, from one or more sensors located within a housing configured to be affixed to a user, data associated with physical activity of the user when the housing is affixed to the user;

(c) storing, on a memory, sensor data generated based on the data generated by the one or more sensors and associated with physical activity by the user;

(d) determining, based at least in part on the determination of (a) that the user is swimming and on the sensor data generated by the one or more sensors, one or more of: a calorie burn associated with swimming by the user and one or more swimming metrics of the user; and

(e) causing information associated with the determination of (d) to be presented to the user.

17. A method comprising: (a) determining, based at least on sensor data generated by one or more sensors that are located within a housing configured to be affixed to a user and that include a motion sensor and an altitude sensor that is not an accelerometer, which user activity out of a plurality of user activities the user is engaged in, wherein the plurality of user activities includes walking and swimming; (b) receiving, from the one or more sensors, data associated with physical activity of the user when the housing is affixed to the user; (c) storing, on a memory, sensor data generated based on the data generated by the one or more sensors and associated with physical activity by the user; (d) determine, based at least on the sensor data generated by the one or more sensors, that the user is swimming; (e) selecting, at least on the determination in (d) that the user is swimming, one or more algorithms for determining swimming-related metrics out of a plurality of algorithms, wherein the plurality of algorithms includes one or more algorithms for determining walking-related metrics and swimming-related metrics; (f) determining, based at least in part on the determination of (d), the selection in (e), and on the sensor data generated by the one or more sensors one or more swimming metrics of the user that include one or more of: a calorie burn associated with swimming by the user, a number of swim strokes, a number of leg kicks, a number of strokes per lap, a lap time, a swim pace, a distance traveled, a swimming speed, a number of laps, a lap time, a drift time, a turnaround time, a stroke type, a heart rate, heart rate variability, an activity intensity, one or more heart rate zones, a time between strokes, a variance of stroke time, a mean stroke time, a depth underwater, and a lap count; and (g) causing information associated with the determination of (f) to be presented to the user.



Contact information

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tung Lau whose telephone number is (571)272-2274, email is Tungs.lau@uspto.gov. The examiner can normally be reached on Tuesday-Friday 7:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene, can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll- free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272- 1000.
/TUNG S LAU/Primary Examiner, Art Unit 2862
Technology Center 2800 
October 4, 2022